UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7113



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARY ELLEN GRAVELY,

                                             Defendant - Appellant.



                            No. 98-7131



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JETAUN O. GRAVELY,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-95-27-R, CA-98-348-R, CA-98-347-R)


Submitted:   December 17, 1998            Decided:   January 6, 1999
Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Ellen Gravely, Jetaun O. Gravely, Appellants Pro Se. Anthony
Paul Giorno, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants seek to appeal the district court’s orders denying

their motions filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the records and the district court’s opin-

ions and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeals on the reasoning of

the district court. Gravely v. United States, Nos. CR-95-27-R; CA-

98-348-R; CA-98-347-R (W.D. Va. May 28, 1998).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          DISMISSED



                                  2